Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Applicant' s amendment dated 05/13/2022, in which claims 1 and 4 were amended, claims 2 and 3 canceled, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “router units relaying data communication between the plurality of processing unit main bodies, each of the router units being arranged in each of the processing unit main bodies in a second direction of the processing unit main bodies, the second direction intersecting with the first direction,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As best understood, “router units” are designated by element 30 in figure 1 (annotated below) in which main bodies 21 are arranged side by in a first direction F1. Fig. 1 appears to show four router units, and each router unit 30 overlaps four main bodies 21, but there is no router unit arranged in each of the processing unit main bodies, because the router units are larger than, and appear to overlap, several main bodies.  Additionally, the router units are arranged in the first direction, not the second.  

    PNG
    media_image1.png
    594
    669
    media_image1.png
    Greyscale











Figure 4 (annotated below) additionally discloses a router unit 30, but there is only one router unit, and it is not in any of the processing unit main bodies 21.  Additionally, the router unit is arranged in the same direction as the main bodies.  Finally, a communication line 26 appears to connect the router unit to the main bodies, but no communication line appears to connect the router unit to any other router unit.

    PNG
    media_image2.png
    597
    591
    media_image2.png
    Greyscale

Thus, no figure appears to show “router units relaying data communication between the plurality of processing unit main bodies, each of the router units being arranged in each of the processing unit main bodies in a second direction of the processing unit main bodies, the second direction intersecting with the first direction.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites the limitation “router units relaying data communication between the plurality of processing unit main bodies, each of the router units being arranged in each of the processing unit main bodies in a second direction of the processing unit main bodies, the second direction intersecting with the first direction”. However, the specification does not describe the above claimed subject matter. 
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Additionally, the amendment filed 05/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of the router units being arranged in each of the processing unit main bodies” of claim 1.  The specification discloses that “one router unit 30 is provided for each set of the processing unit main bodies 21”, para 0026, and fig 1, but the specification does not appear to disclose any embodiment in which each processing unit main body includes a router unit arranged inside – i.e. one router unit inside one main body. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."). 
Regarding claim 1, the claim requires “router units relaying data communication between the plurality of processing unit main bodies, each of the router units being arranged in each of the processing unit main bodies in a second direction of the processing unit main bodies, the second direction intersecting with the first direction”. However, the specification does not describe the above claimed subject matter. 
Specifically, the specification and the drawings disclose a router unit which is arranged to overlap four processing unit main bodies (fig 1); and a router unit which separates two banks of processing unit main bodies (fig 4). 
The specification does not disclose any router units which are each arranged in each main body.  The specification also does not disclose main bodies arranged side by side in a first direction and router units arranged in a second direction, the second direction intersecting with the first direction.  Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 1. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20130214432 A1) in view of Cordero (US 20130275823 A1).
Regarding claim 1, Wu discloses a semiconductor module (600, figs 6C and 7B) comprising: 
an interposer (interposer 500b); and 
a processing unit (multiple SoC and memory pool, fig 6C) including 
a plurality of processing unit main bodies (single SoC and connected memory pool, figs 6C and 7B) arranged in side by side in a first direction (vertical direction, in view of fig 6) along a plate surface of the interposer, the processing unit being mounted on the interposer (fig 7B) and electrically connected to the interposer (connected via interconnects 713), and
Wu arguably does not expressly disclose router units relaying data communication between the plurality of processing unit main bodies, each of the router units is arranged in each of the processing unit main bodies in a second direction of the processing unit main bodies, the second direction intersecting with the first direction. (Although Wu discloses signal routing systems, e.g. claim 1.)
However, processing unit main bodies must communicate in order to form a functional processing system.  For example, Cordero discloses router units (segments of CRAM data register array 100, fig 1, annotated fig 7; with addressing function para 0042, Cordero) relaying data communication between the plurality of processing unit main bodies, each of the router units is arranged in (in the center of, annotated fig 7) each of the processing unit main bodies (annotated fig 7) in a second direction (left and right, annotated fig 7) of the processing unit main bodies, the second direction intersecting with the first direction (fig 7).  This may increase the number of options when distributing configuration data, as disclosed by Cordero at e.g. para 0062.  
Given this, the router elements of Wu could be laid out and route-connected in the same manner as in Cordero, in order to achieve the predictable result of increasing configuration options.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further regarding claim 1, the combination of Wu and Cordero discloses that the processing unit main bodies each include a plurality of subset units (single SoC and connected memory pool, figs 6C and 7B, Wu) each having one arithmetic unit (SoC 300A, fig 6C, which may be implemented as an FPGA, para 0046, Wu) and one memory unit (memory stack 303, fig 7B, Wu), the arithmetic unit including at least one core (core logic blocks 102 inside exemplary FPGA, fig 1, Wu), and 
the memory unit (memory stack 303, fig 7B, Wu) arranged side by side (beside the FPGA SoC 300A and B, fig 6C, Wu) in the first direction of the arithmetic unit and having a stacked RAM module (stacked DRAM para 0104 and fig 7B, Wu), 
wherein the interposer includes a communication line that connects the router units (scan line 102 fig 1 Cordero, connecting router units to central checking structure, para 0040; the examiner notes that the limitation does not specify what the router units are connected to), and 
wherein the plurality of subset units is arranged side by side in the second direction (second direction, annotated fig 7 Cordero).  

    PNG
    media_image3.png
    555
    580
    media_image3.png
    Greyscale













    PNG
    media_image4.png
    443
    556
    media_image4.png
    Greyscale

Regarding claim 4, the combination of Wu and Cordero of claim 1 further discloses that the arithmetic unit includes one end adjacent to the memory unit (right-hand side of SoC 300A, fig 7A Wu), the one end having a first interface unit (first interface unit, annotated fig 7A Wu), and wherein the memory unit includes another end adjacent to the arithmetic unit (left-hand side of memory pool 303, fig 7A Wu), the another end having a second interface unit (second interface unit, annotated fig 7A Wu) at one end adjacent to the arithmetic unit arranged side by side.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Applicant should also point out where the claimed limitations can be found in the specification and drawings. See 37 C.F.R. 1.111 (b) and MPEP 2163 (I)(B) which requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”. See also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image5.png
    774
    550
    media_image5.png
    Greyscale
Kubo (US 4949244 A) discloses that addressing register arrays are commonly laid out as a chain of individual registers connected by wires, e.g. fig 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THS/
Examiner, AU 2817
		
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822